DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Ids and application filed on 11/21/2019.
 Claims 1-20 are pending in this case. Claims 1, 11 and 16 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-9, 11-16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lui et al., US 10,043,069 and Hassan, US 2017/0103124.
Regarding independent claim 1, Lui teaches a method of document manipulation comprising: 
scanning a field-of-view of a scene captured by an augmented reality device, wherein the scene includes one or more objects (Liu, col.2, line 13 – col.3, line 6; scanning a field-of-view of a scene captured by mobile device, wherein the scene includes objects);
detecting, based on the scanned field-of-view, a portion of an electronic document, wherein the portion of the electronic document (Lui, figures 1, 6, 7; col.17, lines 5-30; detecting text and objects in a document/book);
capturing a content element of the electronic document rendered on the display (Liu, col.5, lines 4-30; identifying actionable/potential object/text), 
determining, by a second computing device, an incomplete portion of the content element (Liu, fig.6; col.17, line 54 – col.18, line 3; server determines the identified objet/text needs potential function); and 
providing, to the augmented reality device, a suggestion to complete the incomplete portion for rendering on the augmented reality device (Liu, fig.6; col.17, line 54 – col.18, line 3; providing a ribbon having potential functions correspond to the identified object/text to mobile device).
However, Lui does not teach objects including a first computing device; and the electronic document is rendered on a display of the first computing device.
Hassan teaches objects including a first computing device; and the electronic document is rendered on a display of the first computing device (Hassan, figures 2; [0019]; capturing a scene including a document displayed on a computer by a mobile phone).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Hassan’s teaching and Lui’s teaching to include objects including a first computing device; and the electronic document is rendered on a display of the first computing device, since the combination would have facilitated the user to interact with additional information/functions related to the capture image data/documents from different views, such as printed books/documents or books/document displayed on other devices.
Regarding claim 2, which is dependent on claim 1, Lui teaches further comprising: providing, by the augmented reality device, a second suggestion to complete the incomplete portion (Lui, col.3, lines 44-57; providing potential function by the mobile device)
Regarding claim 3, which is dependent on claim 1, Lui and Hassan teach wherein: the first computing device includes a first data store, the second computing device includes a second data store, the second data store contains more information than the first data store, and the first computing device does not have access to the second data store (Lui, fig.4; col.8, lines 3-13; server having storage for storing plurality of users’ data; Hassan, fig.2, item 170; [0006], [0009]; computer or TV screen storing document). The same rationale of claim 1 is incorporated herein.
Regarding claim 4, which is dependent on claim 1, Lui teaches wherein the determining further comprises: performing an image analysis operation on the electronic document to determine the incomplete portion of the content element (Lui, claim 1, col.9, lines 3-27; col.10, lines 21-65; performing image processing to recognize actionable text/objects).
Regarding claim 5, which is dependent on claim 1, Lui teaches wherein the providing the suggestion further comprises: identifying, based on the scanned field-of-view, one or more edges of the display of the first computing device; and generating, an augmented view that includes the suggestion, wherein the augmented view is aligned with the one or more edges of the display, wherein the suggestion is located adjacent to the incomplete portion of the content element (Lui, fig.2D, 3C; col.6, lines 51-65; col.7, line 1-49; edge matching, edge detecting to identify objects; bounding box around edge of identified object; displaying ribbons with function).
Regarding claim 6, which is dependent on claim 1, Lui teaches further comprising: receiving, by the augmented reality device and in response to the suggestion to complete the incomplete portion, an autocomplete indication regarding the suggestion (Lui, col.5, lines 47; displaying dial function for telephone number).
Regarding claim 8, which is dependent on claim 1, Lui teaches further comprising: determining, by the second computing device, a second incomplete portion of the content element; and providing, by the augmented reality device, a second suggestion to complete the second incomplete portion (Liu, fig.6; col.3, lines 44-57; col.17, line 54 – col.18, line 3; determines the identified objet/text needs potential function and providing potential functions correspond to the identified object/text to mobile device by server and/or mobile device).
Regarding claim 9, which is dependent on claim 8, Lui teaches further comprising: receiving, by the augmented reality device, a selection indication related to the suggestion and the second suggestion; generating, based on receiving the selection, a second augmented view (Lui, col.6, lines 20-50; col.7, lines 50-66; ribbon having more than one label for an object; selecting a video call related to text message, voice call for a phone number; generating a video call).
Claims 11-15 are for a system, the system comprising: a memory, the memory containing one or more instructions; and a processor, the processor communicatively coupled to the memory, the processor, in response to reading the one or more instructions, configured to perform the method of claims 1-5 respectively, and are rejected under the same rationale.
Claims 16-17, 19-20 are for a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions configured to perform the method of claims 1, 6, 8-9 respectively and are rejected under the same rationale.
Claims 7 are 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lui and Hassan as applied to claim 1 above, and further in view of Kim et al., US 2014/0019905.
Regarding claim 7, which is dependent on claim 6, Lui teaches further comprising: establishing a network connection between the augmented reality device and the first computing device (Lui, fig.7; devices and network conection).
Kim teaches providing, through the established network connection, a complete portion of the content element of the electronic document (Kim, fig.10; sharing any selected content on screen of a mobile phone to other devices).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Kim’s teaching and Lui’s teaching to include providing, through the established network connection, a complete portion of the content element of the electronic document, since the combination would have facilitated the users to communicate/send/share additional information/functions related to the document.
Claim 18 is for a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions configured to perform the method of claim 7 and is rejected under the same rationale.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lui and Hassan as applied to claim 1 above, and further in view of Lakkur et al., US 2017/0235791.
Regarding claim 10, which is dependent on claim 1, Lui and Hassan teaches further comprising: removing, from the augmented reality device, the suggestion to complete the incomplete portion (Lui, col.6, lines 1-19; removing the ribbon); detecting, based on the scanned field-of-view, a second portion of the electronic document rendered on the display (Lui, figures 1, 6, 7; col.17, lines 5-30; detecting text and objects in a document/book; Hassan, figures 2; [0019]; capturing a scene including a document displayed on a computer by a mobile phone); capturing, by the augmented reality device, a second content element of the electronic document rendered on the display (Liu, col.5, lines 4-30; identifying actionable/potential object/text; Hassan, figures 2; [0019]; capturing a scene including a document displayed on a computer by a mobile phone); determining, by the second computing device, a second incomplete portion of the second content element (Liu, fig.6; col.17, line 54 – col.18, line 3; server determines the identified objet/text needs potential function); and providing, by the augmented reality device, a second suggestion to complete the second incomplete portion (Liu, fig.6; col.17, line 54 – col.18, line 3; providing a ribbon having potential functions correspond to the identified object/text to mobile device). The same rationale of claim 1 is incorporated herein. 
Lakkur teaches receiving, by the augmented reality device, a cancelation indication (Lakkur, fig.3B, item 314; [0059]). 
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Lakkur’s teaching into Hassan and Lui’s teaching to include receiving, by the augmented reality device, a cancelation indication, since the combination would have facilitated the user to control the displaying of the functions as Lakkur disclosed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bertrand, US 10699145 teaches capturing an image of a form in real-world with a mobile device.
Ponnavaikko et al., US 20140188756 method for automatic processing of forms using augmented reality.
Goodisman et al., US 2002/0069223 adding functions corresponding objects to document
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU V HUYNH/Primary Examiner, Art Unit 2177